Free Writing Prospectus Filed Pursuant to Rule433 Dated October 29, 2013 Registration Statement Nos.333-182371 and 333-182371-01 SUBJECT TO COMPLETION AND MODIFICATION BMW FS SECURITIES LLC HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES.BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND THE OTHER DOCUMENTS BMW FS SECURITIES LLC HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT BMW FS SECURITIES LLC AND THIS OFFERING.YOU MAY GET THESE DOCUMENTS FOR FREE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV.ALTERNATIVELY, BMW FS SECURITIES LLC, ANY UNDERWRITER OR ANY DEALER PARTICIPATING IN THE OFFERING WILL ARRANGE TO SEND YOU THE PROSPECTUS IF YOU REQUEST IT BY CALLING 1-800-221-1037. Term Sheet BMW Vehicle Owner Trust 2013-A Issuing Entity BMW FS Securities LLC Depositor BMW Financial Services NA, LLC Sponsor, Originator, Seller, Servicer and Administrator BMW Bank of North America Originator and Seller · The issuing entity’s main source of payments on the notes will be payments generated by a portfolio of retail installment sale contracts secured by BMW passenger cars, BMW light trucks, BMW motorcycles and MINI passenger cars. · See “Risk Factors” beginning on page 21 of the attached free-writing prospectus, dated October 28, 2013, and page 8 of the accompanying prospectus for a discussion of risks that you should consider in connection with an investment in the notes. · This term sheet does not contain complete information about the offering of the notes.No one may use this term sheet to offer and sell the notes unless it is accompanied by the attached free-writing prospectus, dated October 28, 2013, and the accompanying prospectus.Only the notes are being offered by this term sheet. · The notes are asset backed notes and represent the obligations of the issuing entity only and do not represent the obligations of or an interest in the sponsor, the sellers, the originators, the depositor or any of their affiliates.Neither the notes nor the receivables are insured or guaranteed by any government agency. · Credit enhancement for the notes consists of excess interest on the receivables, overcollateralization, the reserve account and the yield supplement overcollateralization amount. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the notes or determined that this term sheet, the attached free-writing prospectus, dated October 28, 2013, and the accompanying prospectus are accurate or complete.Any representation to the contrary is a criminal offense. Initial Principal Balance Interest Rate Accrual Method Expected Final Payment Date(1) Final Scheduled Payment Date Initial Price to Public Underwriting Discount Proceeds to Depositor(2) Class A-1 Notes % Actual/360 June 25, 2014 October 27, 2014 % % % Class A-2 Notes % 30/360 March 25, 2015 February 25, 2016 % % % Class A-3 Notes % 30/360 December 27, 2016 November 27, 2017 % % % Class A-4 Notes % 30/360 May 25, 2017 April 27, 2020 % % % Total $ $ $ Based on the factors set forth under the heading “Weighted Average Lives of the Notes.” Before deducting expenses expected to be $725,000. The issuing entity will pay interest and principal on the notes on the 25th day of each month (or, if the 25th day is not a business day, the next business day). The first payment date, which is the first expected distribution date for purposes of Item 1102(g) of Regulation AB, will be November 25, 2013. The notes will not be listed on any securities exchange.Currently, there is no public market for the notes. This document constitutes a “free-writing prospectus” within the meaning of Rule 405 under the Securities Act of 1933, as amended.The information in this term sheet supplements and supersedes any information to the contrary contained in the attached free-writing prospectus, dated October 28, 2013, and the accompanying prospectus, relating to the notes. We expect that delivery of the notes, in book-entry form, will be made to investors through The Depository Trust Company against payment in immediately available funds, on or about November 6, 2013. Joint Bookrunners Credit Suisse
